 1                                           JS-6
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
12   KIRK LOPEZ,                             CASE NO: 5:17-cv-00882-JGB-
13                                           SP
              Plaintiff,
14                                           Hon. Jesus G. Bernal
15       v.                                  JUDGMENT ON JURY
                                             VERDICT
16
17   BLAKE WILLIAMS, KYLE
     MIKOWSKI, CITY OF MURRIETA,
18   and DOES 1 through 10, inclusive,
19
              Defendants.
20
21
22
23
24
25
26
27
28
                              JUDGMENT ON JURY VERDICT
                                         1
 1        A trial on this action commenced on April 16, 2019 in Courtroom 1 of the
 2 United States District Court for the Central District of California, Eastern Division.
 3 Plaintiff Kirk Lopez was represented by Marty Miller, Esq. Defendants City of
 4 Murrieta, Blake Williams and Kyle Mikowski were represented by Allen
 5 Christiansen, Esq. of Ferguson, Praet & Sherman, APC.
 6        A jury of eight persons was regularly empaneled and sworn. Witnesses were
 7 sworn and testified. After hearing the evidence and arguments of counsel, the jury
 8 was duly instructed by the Court and the case was submitted to the jury. The jury
 9 deliberated and thereafter returned a verdict on April 19, 2019 as follows:
10
11                                     QUESTION #1
12        Did Plaintiff prove, by a preponderance of the evidence, that either of the
13 individual Defendants used unreasonable force against Kirk Lopez?
14
15               Blake Williams            YES _____ NO __X__
16               Kyle Mikowski             YES _____ NO __X__
17
18        On August 10, 2018, prior to the commencement of trial, Defendants served
19 upon Plaintiff, pursuant to Rule 68 of the Federal Rules of Civil Procedure, an offer
20 of judgment which was rejected by operation of law, entitling Defendants to costs
21 incurred after August 10, 2018.
22
23
24
25
26
27
28 ///
                             JUDGMENT ON JURY VERDICT
                                              2
 1       IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
 2
 3       1. Judgment on all claims is entered in favor of Defendants City of Murrieta,
 4          Blake Williams and Kyle Mikowski and against Plaintiff Kirk Lopez;
 5       2. Plaintiff Kirk Lopez shall take nothing by his Complaint;
 6       3. Defendant City of Murrieta shall recover costs of suit in favor of
 7          Defendants and against Plaintiff Kirk Lopez including costs allowable
 8          under Rule 68 incurred after August 10, 2018.
 9
10
11 Dated: April 30, 2019                        _______________________
                                                ___________________________
                                                Hon.
                                                Honn. Jesus
                                                      Jesus G. Bernall
12
                                                United
                                                Unitted States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                           JUDGMENT ON JURY VERDICT
                                            3
